Exhibit 10.1

Execution Version

AMENDED & RESTATED EMPLOYMENT AGREEMENT

This AMENDED & RESTATED EMPLOYMENT AGREEMENT, dated as of the 7th day of July,
2017 (this “Agreement”), among Chinos Holdings, Inc., a Delaware corporation
(“Parent”) and its subsidiary J. Crew Group, Inc. (collectively with Parent, the
“Company”), with offices at 770 Broadway, New York, New York 10003 and Millard
S. Drexler (the “Executive”) amends and restates the Employment Agreement dated
as of March 7, 2011 between the Company and the Executive.

1.Purpose and Effective Date; Term; Position and Responsibilities.

(a)Purpose and Effective Date. This Agreement shall be effective as of July 10,
2017 (the “Effective Date”).  As of the Effective Date, the Executive will
resign from his position as Chief Executive Officer of the Company, but will
continue to serve as Chairman of the Board of Directors of Parent (the “Board”)
as described below.

(b)Term.  Subject to earlier termination as hereinafter provided, the
Executive’s employment hereunder shall be for a term that commences on the
Effective Date and ends on December 31, 2018 (the term of this Agreement being
the “Term of Employment”).  

(c)Position and Responsibilities.  During the Term of Employment, the Company
shall continue to engage the Executive on the terms, and subject to the
conditions of this Agreement, and agrees to cause the Executive to remain as
Chairman of the Board.  During the Term of Employment, the Executive shall
perform the duties and responsibilities that are customarily assigned to
individuals serving in such position.

2.Compensation; Expenses; Benefits and Perquisites.  As compensation for the
performance of duties and responsibilities hereunder, the Executive shall be
entitled to the following compensation from the Company:

(a)Cash Compensation.  The Company shall pay the Executive an aggregate cash
compensation amount of $1,400,000 and shall pay Drexler Ventures LLC, on behalf
of the Executive, an aggregate cash compensation amount of $1,000,000, each to
be paid in substantially equal installments during the Term of Employment, not
less than once a month pursuant to the Company’s normal and customary payroll
procedures beginning with the payroll period following the expiration of the
revocation period of the Release (as defined below) (the “Cash Compensation”).

(b)Personal Airplane Reimbursement.  The Executive will be eligible for
reimbursement of the reasonable costs of travel on his personal airplane at the
Company’s request for Company business through the end of the Term of
Employment, subject to the Executive’s presentation of statements of such
expenses in accordance with the Company’s policies and procedures now in force
or as such policies and procedures may be modified with respect to all senior
executive officers of the Company.

(c)Employee Benefits.  During the Term of Employment, the Executive shall be
eligible to participate in the employee benefit plans and programs maintained by
the Company from time to time and generally available to senior executives of
the Company, including, to the

 

--------------------------------------------------------------------------------

 

extent maintained by the Company, medical, dental, accidental and disability
insurance plans and profit sharing, pension, retirement, deferred compensation
and savings plans, to the extent permitted by and in accordance with the terms
and conditions of the applicable plan and applicable law in effect from time to
time (the “Continued Benefits”).

(d)Pro-Rated Annual Bonus.  The Executive will be eligible to receive a cash
bonus payment with respect to fiscal year 2017 (the “Pro-Rata Bonus”) equal to
the product of (x) the annual bonus, if any, that the Executive would have
earned based on the actual achievement of applicable performance objectives in
fiscal year 2017 occurs had the Executive remained employed as Chief Executive
Officer of the Company, and (y) a fraction, the numerator of which is the number
of days from the beginning of such year through the Effective Date, and the
denominator of which is 365, which cash bonus will be paid when fiscal year 2017
bonuses are generally paid to employees of the Company, but in no event later
than March 15, 2018.

(e)Lifetime Discount.  During the lifetime of the Executive, the Executive and
the members of his immediate family will be eligible for a discount on the
Company’s apparel and accessories at the prevailing employee discount rate as in
effect from time to time.

(f)Office Space for Assistant.  Until the earlier of September 30, 2017 and when
the Executive secures alternative office space, the Company will continue to
provide office space for the Executive’s assistant.

3.Stock Options.  The Executive presently holds 20,068,262 options to purchase
stock of Parent (the “Options”), in each case pursuant to an option award
agreement and the Chinos Holdings, Inc. 2011 Equity Incentive Plan (the
“Plan”).  As of the Effective Date, each outstanding unvested Option will
accelerate and vest in full (the “Option Acceleration”).  The Options will
remain outstanding and eligible to be exercised until the applicable Final
Exercise Date set forth in the Executive’s option award agreements, provided
that the Options will otherwise remain subject to the Plan, the terms of the
option award agreements, the terms of the Amended & Restated Principal Investors
Stockholders’ Agreement dated on or around the date hereof by and among Parent,
Chinos Intermediate Holdings A, Inc., Chinos Intermediate Holdings B, Inc.,
Chinos Intermediate, Inc., J. Crew Group, Inc. and certain stockholders, as
amended or modified from time to time, the Amended & Restated Management
Stockholders’ Agreement dated on or around the date hereof by and among Parent,
Chinos Intermediate Holdings A, Inc., Chinos Intermediate Holdings B, Inc.,
Chinos Intermediate, Inc., J. Crew Group, Inc. and certain stockholders, as
amended or modified from time to time, and other restrictions and limitations
generally applicable to common stock of Parent or equity awards held by Company
executives or otherwise imposed by law.  

4.Release of Claims.  The Executive’s right to receive the Cash Compensation,
Continued Benefits, Pro-Rata Bonus, and Option Acceleration (collectively, the
“Transition Benefits”) is subject to the effectiveness, within sixty (60) days
following the Effective Date, of the Executive’s execution of a general release
and waiver of all claims against the Company, its affiliates and their
respective officers and directors related to the Executive’s employment, in the
form annexed as Exhibit A (the “Release”) (but excluding (1) his rights to
receive the benefits provided under this Agreement or under any and all equity
agreements entered into in connection herewith and, to the extent then in
effect, the Stockholders’ Agreement, (2) his rights with

-2-

 

--------------------------------------------------------------------------------

 

respect to related investments in the Company and (3) his rights to be
indemnified in accordance with the provisions of the Company’s charter and
bylaws and to receive any benefits to which he is entitled under the Company’s
directors’ and officers’ liability insurance policies, all in accordance with
Section 8 hereof (collectively, the “Excluded Obligations”).

5.Termination of Employment.  The Term of Employment may be terminated prior to
December 31, 2018 upon the earliest to occur of the following events (at which
time the Executive’s employment provided hereunder shall be terminated): (a) the
date that the Executive ceases to serve on the Board, (b) the Executive’s death,
(c) the Executive’s resignation for any reason, and (d) the Executive’s breach
of Sections 9, 10, or 11 of this Agreement.  Any obligation to provide the
Continued Benefits will cease upon the termination of the Term of Employment for
any reason, and any obligation to provide any of the other Transition Benefits
will cease upon the termination of the Term of Employment by reason of the
Executive’s breach of Sections 9, 10, or 11 of this Agreement.  Notwithstanding
the foregoing, in the event that the Term of Employment ends prior to December
31, 2018 because the Executive ceases to serve on the Board, other than due to
his resignation, the Company will pay the Executive a monthly amount through
December 31, 2018 equal to the employer portion of the monthly premium amount
paid by the Company on the Executive’s behalf toward medical coverage for the
Executive, his spouse, and dependents, if applicable, at the rate in effect
immediately prior to the termination of the Term of Employment. For the
avoidance of doubt, the Executive will be entitled to receive the Transition
Benefits (other than the Continued Benefits) regardless of whether he remains
employed by the Company at the time of payment, and such Transition Benefits
will only be forfeited if he breaches Sections 9, 10, or 11 of this
Agreement.  The Executive and the Company shall mutually agree on the time,
method and content of any public announcement regarding the termination of
Executive’s employment hereunder (other than in the case of the Executive’s
death), and neither the Executive nor the Company shall make any public
statements which are inconsistent with the information mutually agreed upon by
the Company and the Executive and the parties hereto shall cooperate with each
other in refuting any public statements made by other persons, which are
inconsistent with the information mutually agreed upon between the Executive and
Company as described above.

6.Termination Procedure.  Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Term of Employment
(other than termination by reason of the Executive’s death) shall be
communicated by written notice of termination to the other party hereto in
accordance with Section 14(a).

7.Final Pay; COBRA.  Following the termination of the Term of Employment, the
Company shall pay the Executive (a) all wages and other compensation due to him
through the separation date to be paid in accordance with applicable local law,
and (b) reimbursement of any unreimbursed expenses under Section 2(b).  If the
Executive is enrolled in the Company’s group medical and/or dental plans as of
the separation date, the Executive may elect to continue his participation and
that of his eligible dependents in those plans pursuant to the federal law known
as “COBRA.”  The Company shall have no additional obligations under this
Agreement, but the Executive shall retain all rights with respect to the
Excluded Obligations in accordance with the terms of the agreements under which
such obligations are provided.

8.Indemnification.

-3-

 

--------------------------------------------------------------------------------

 

(a)The Company agrees that if the Executive is made a party or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the employment of the Executive hereunder, by reason of the
fact that the Executive is or was a director or officer of the Company, or any
subsidiary of the Company or is or was serving at the request of the Company, as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
applicable law from and against any and all liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).  Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of (a) a written request for payment, (b) appropriate documentation
evidencing the incurrence, amount and nature of the costs and expenses for which
payment is being sought, and (c) an undertaking adequate under applicable law
made by or on behalf of the Executive to repay the amounts so paid if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company under this Agreement.  The Company and the Executive will consult in
good faith with respect to the conduct of any Proceeding.  If the Company or any
of its successors or assigns consolidates with or merges into any other entity
or transfers all or substantially all of its properties or assets, then in each
such case, proper provisions shall be made so that the successors or assigns of
the Company shall assume all of the obligations set forth in this Section 8.

(b)During the Term of Employment and for a term of six (6) years thereafter, the
Company, or any successor to the Company shall purchase and maintain, at its own
expense, directors and officers liability insurance providing coverage for
Executive in the same amount as the other executive officers and directors of
the Company.

(c)During the Term of Employment and for a term of six (6) years thereafter, the
Company shall provide Executive with copies of all binders and policies issued
in connection with any directors and officers liability insurance affording
coverage to Executive, within thirty (30) days following the Executive’s request
for such documents.

9.Non-Solicitation.  During the Term of Employment and for a period of two (2)
years following the Effective Date, the Executive hereby agrees not to, directly
or indirectly, for his own account or for the account of any other person or
entity, (i) solicit or hire or assist any other person or entity in soliciting
or hiring any employee of the Company or any of its subsidiaries or affiliates
to perform any services for any entity (other than the Company or their
respective subsidiaries or affiliates), attempt to induce any such employee to
leave the employ of the Company or any affiliates of the Company, or otherwise
interfere with or adversely modify such employee’s relationship with the Company
or any of its subsidiaries or affiliates, or (ii) induce any employee of the
Company who is a member of management to engage in any activity which the
Executive is prohibited from engaging in under any of Sections 9, 10 or 11 of
this Agreement.  For purposes of this Agreement, “employee” shall mean any
natural person anywhere in the world who is employed by or otherwise engaged to
perform services for the

-4-

 

--------------------------------------------------------------------------------

 

Company or any of its affiliates on the Effective Date or during the one
(1)-year period preceding the Effective Date.

10.Non-Compete.  In connection with the employment of the Executive under this
Agreement and in recognition that the Executive became a significant stockholder
in the Company as a result of the conversion of a significant ownership interest
of the Executive in J. Crew Group, Inc. into an ownership interest in Parent in
the Merger (as such term is defined in the Agreement and Plan of Merger between
Parent, Chinos Acquisition Corporation and J. Crew Group, Inc. dated as of
November 23, 2010, as amended on January 18, 2011, the Executive hereby agrees
that, during the Term of Employment and for the one (1)-year period following
the Effective Date, except with the advanced written consent of the Board, not
to be unreasonably withheld, the Executive shall not become associated with any
entity, whether as a principal, partner, employee, consultant or shareholder
(other than as a holder of a passive investment of not in excess of 5% of the
outstanding voting shares of any publicly traded company), that is actively
engaged in retail apparel business in any geographic area in which the Company
or any of its subsidiaries or affiliates are engaged in such business and has
revenue of at least $100 million per year.

11.Confidentiality; Non-Disclosure.

(a)The Executive hereby agrees that, during the Term of Employment and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Company and its affiliates.  For purposes of this
Agreement, the term “Confidential Information” shall mean all information of the
Company or any of its affiliates (in whatever form) which is not generally known
to the public, including without limitation any inventions, processes, methods
of distribution or customers’ or trade secrets.

(b)The Executive hereby agrees that, upon the termination of the Term of
Employment, he shall not take, without the prior written consent of the Company,
any drawing, blueprint, specification or other document (in whatever form) of
the Company or its affiliates, which is of a confidential nature relating to the
Company or its affiliates, or, without limitation, relating to its or their
methods of distribution, or any description of any formulas or secret processes
and will return any such information (in whatever form) then in his possession.

12.Injunctive Relief.  It is impossible to measure in money the damages that
will accrue to the Company in the event that the Executive breaches any of the
restrictive covenants provided in Sections 9, 10, or 11 hereof.  In the event
that the Executive breaches any such restrictive covenant, the Company shall be
entitled to an injunction restraining the Executive from violating such
restrictive covenant.  If the Company shall institute any action or proceeding
to enforce any such restrictive covenant, the Executive hereby waives the claim
or defense that the Company has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company
has an adequate remedy at law.  The foregoing shall not prejudice the Company’s
right to require the Executive to account for and pay over to the Company, and
the Executive hereby agrees to account for and pay over, the compensation,
profits, monies, accruals or other benefits derived or received by the
Executive, directly or indirectly, as a result of any transaction constituting a
breach of any of the restrictive covenants provided in Sections 9, 10, or 11 of
this Agreement.

-5-

 

--------------------------------------------------------------------------------

 

13.Representations and Covenants.

(a)The Executive and the Company hereby represent to each other that they have
full power and authority to enter into this Agreement on behalf of themselves
and that the execution of, and performance of duties or obligations under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive or the Company, as applicable, is a party.

(b)The Executive hereby represents and covenants to the Company that he will not
utilitize or disclose any confidential information obtained by the Executive in
connection with his former employment with respect to his duties and
responsibilities hereunder and the Company, and the Company covenants that it
will not ask the Executive to do so.

14.Miscellaneous.

(a)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered personally or sent by
registered or certified mail, postage prepaid, addressed as follows (or if it is
sent through any other method agreed upon by the parties):

If to Parent:

Chinos Holdings, Inc.

c/o TPG Capital, L.P.

345 California Street

Suite 3300

San Francisco, CA  94104

Attention:  General Counsel

Fax:  415-743-1500

 

with an additional copy (which will not constitute notice) to:

 

Ropes & Gray LLP

The Prudential Tower

800 Boylston Street

Boston, Massachusetts 02119

Attention:  Loretta R. Richard, Esq.

Jennifer A. Rikoski, Esq.

Fax: 617-951-7050

 

If to the Company:

J. Crew Group, Inc.

770 Broadway

New York, NY 10003

Attention: Board of Directors and Secretary

 

-6-

 

--------------------------------------------------------------------------------

 

If to the Executive:

 

To the address on file with the Company, with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Attention: Jack H. Nusbaum, Esq.

Jordan A Messinger, Esq.

Fax: 212-728-9799

 

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

(b)The Company shall reimburse the Executive for reasonable legal fees incurred
by the Executive in connection with the negotiation of this Agreement and any
related agreements of up to $50,000 in the aggregate.

(c)This Agreement constitutes the entire agreement among the parties hereto with
respect to the employment of the Executive and supersedes and terminates all
prior communications, agreements and understandings, written or oral, with
respect to the terms and conditions of the Executive’s employment with the
Company, including, but not limited to that certain Third Amended and Restated
Employment Agreement dated as of October 20, 2005 among J. Crew Group, Inc., J.
Crew Operating Corp. and the Executive.

(d)This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.  The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(e)This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, heirs, executors, administrators and other legal
representatives.  Neither this Agreement nor any right or obligation hereunder
may be assigned by the Company or the Executive.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes and agrees to perform this Agreement, by operation of law or
otherwise.

-7-

 

--------------------------------------------------------------------------------

 

(f)If any provision of this Agreement or portion thereof is so broad, in scope
or duration, so as to be unenforceable, such provision or portion thereof shall
be interpreted to be only as broad as is enforceable.

(g)The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation.

(h)This Agreement shall be governed by and construed in accordance with the laws
of the State of NEW YORK, without reference to its principles of conflicts of
law.

(i)Any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement or the interpretation hereof or any agreements relating hereto or
contemplated herein or the interpretation, breach, termination, validity or
invalidity hereof shall be settled exclusively and finally by arbitration;
provided that the Company shall not be required to submit claims for injunctive
relief to enforce the covenants contained in Sections 9, 10, or 11 of this
Agreement to arbitration.  The arbitration shall be conducted in accordance with
the Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association, except as amplified or otherwise varied hereby.  The Company and
the Executive jointly shall appoint one individual to act as arbitrator within
thirty (30) days of initiation of the arbitration.  If the parties shall fail to
appoint such arbitrator as provided above, such arbitrator shall be appointed by
the President of the Association of the Bar of the City of New York and shall be
a person who maintains his or her Executive place of business in the New York
metropolitan area and shall be an attorney, accountant or other professional
licensed to practice by the State of New York who has substantial experience in
employment and executive compensation matters.  All fees and expenses of such
arbitrator shall be shared equally by the Company and the Executive.  The situs
of the arbitration shall be New York City.  Any decision or award of the
arbitral tribunal shall be final and binding upon the parties to the arbitration
proceeding.  The parties hereto hereby waive to the extent permitted by law any
rights to appeal or to seek review of such award by any court or tribunal.  The
arbitration award shall be paid within thirty (30) days after the award has been
made.  Judgment upon the award may be entered in any federal or state court
having jurisdiction over the parties and shall be final and binding.  Each party
shall be required to keep all proceedings related to any such arbitration and
the final award and judgment strictly confidential; provided that either party
may disclose such award as necessary to enter the award in a court of competent
jurisdiction or to enforce the award, and to the extent required by law, court
order, regulation or similar order.

(j)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

(k)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

(l)Notwithstanding anything in this Agreement to the contrary, (i) all
reimbursement and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code; (ii) all expenses or other reimbursements

-8-

 

--------------------------------------------------------------------------------

 

paid pursuant to this Agreement that are taxable income to the Executive shall
in no event be paid later than the end of the calendar year next following the
calendar year in which the Executive incurs such expense or pays such related
tax; and (iii) with regard to any provision in this Agreement that provides for
reimbursement of costs and expenses or provision of in-kind benefits, except as
permitted by Section 409A of the Code, (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(m)This Agreement is intended to comply with Section 409A of the Code to the
extent applicable.  In determining the time for payment of any amounts which are
treated as nonqualified deferred compensation, the Agreement shall be
interpreted so that all references therein to a “termination”, or a “termination
of employment”, or like terms are treated as instead referring to a “separation
from service”, as such term is defined in Section 409A of the Code.  All
provisions of the Agreement are meant to be exempt from compliance with Section
409A of the Code, to the maximum extent permitted, and otherwise to comply with
Section 409A of the Code.  Accordingly, all provisions of the Agreement shall be
construed in a manner consistent with avoiding taxes or penalties under Section
409A of the Code.  




-9-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Chinos Holdings, Inc. and J. Crew Group, Inc. have each
caused their respective names to be ascribed to this Agreement by a duly
authorized representative and the undersigned, Millard S. Drexler, has executed
this Agreement, on or before this 7th day of July, 2017.

 

 

CHINOS HOLDINGS, INC.

 

 

/s/ Jonathan Sokoloff

 

 

Name: Jonathan Sokoloff

 

 

Title: Director

 

 

 

 

 

J. CREW GROUP, INC.

 

 

/s/ Jonathan Sokoloff

 

 

Name: Jonathan Sokoloff

 

 

Title: Director

 

 

 

 

 

MILLARD S. DREXLER

 

 

/s/ Millard S. Drexler

 

 

Millard S. Drexler

 

 

-10-

 

--------------------------------------------------------------------------------

Execution Version

 

Exhibit A

FORM OF GENERAL RELEASE

GENERAL RELEASE OF CLAIMS

1.

Millard S. Drexler (the “Executive”), for himself and his family, heirs,
executors, administrators, legal representatives and their respective successors
and assigns, in exchange for the consideration contained in Sections 2 and 3 of
the Employment Agreement to which this release is attached as Exhibit A (the
“Employment Agreement”), which the Executive acknowledges is in addition to any
amounts to which he would have otherwise been entitled but for the Employment
Agreement and execution of this General Release of Claims, does hereby release
and forever discharge Chinos Holdings, Inc. (“Parent”) and its subsidiary J.
Crew Group, Inc. (together with Parent, the “Company”) and their respective
subsidiaries or affiliated companies, and their respective current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown, arising under or in connection with the Executive’s employment or the
termination of such employment with the Company, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of the termination of the employment. The Executive
acknowledges that the Company encouraged him to consult with an attorney of his
choosing, and through this General Release of Claims encourages him to consult
with his attorney with respect to possible claims under the Age Discrimination
in Employment Act (“ADEA”) and that he understands that the ADEA is a Federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefits and benefit plans. Without limiting the
generality of the release provided above, the Executive expressly waives any and
all claims under ADEA that he may have as of the date hereof. The Executive
further understand that by signing this General Release of Claims he is in fact
waiving, releasing and forever giving up any claim under the ADEA as well as all
other laws within the scope of this paragraph 1 that may have existed on or
prior to the date hereof. Notwithstanding anything in this paragraph 1 to the
contrary, this General Release of Claims shall not apply to (i) any actions to
enforce rights arising under, or any claim for benefits that may be due the
Executive pursuant to any vested benefits under any employee benefit plan, or
vested rights under any and all equity agreements entered into in connection
with the Employment Agreement and, to the extent in effect, the Stockholders’
Agreement, (ii) any actions to enforce the Executive’s rights with respect to
his related investments in the Company, and (iii) any indemnification rights the
Executive may have as a former officer or director of the Company or its
subsidiaries or affiliated companies in accordance with the Company’s charter
and bylaws and any claims to receive any benefits to which he is entitled under
the Company’s directors’ and officers’ liability policies, all in accordance
with Section 8 of the Employment Agreement.  Nothing contained in this General
Release of Claims shall be construed to prohibit the Executive from filing a
charge with or participating in any investigation or proceeding conducted by the
federal Equal Employment Opportunity Commission or a comparable state or local
agency, provided, however, that the

 

--------------------------------------------------------------------------------

 

Executive hereby agrees to waive his rights to recover monetary damages or other
individual relief in any charge, investigation or proceeding, or any related
complaint or lawsuit filed by him or by anyone else on his behalf. Nothing in
this General Release of Claims or the Employment Agreement restricts or in any
other way affects the Executive’s communicating with any governmental agency or
entity, or communicating with any official or staff person of a governmental
agency or entity concerning matters relevant to the governmental agency or
entity.

2.

The Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person to file,
or commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by the Executive pursuant to paragraph 1 hereof.

3.

The Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. The Executive also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

4.

The Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of NEW YORK applicable to contracts made and to be performed entirely within
such State.

5.

The Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6.

This General Release of Claims shall take effect on the eighth day following the
Executive’s execution of this General Release of Claims unless the Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

 

 

 

 

/s/ Millard S. Drexler

 

 

Millard S. Drexler

 

 

July ____, 2017

 

-2-

 